Citation Nr: 0100320	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  97-06 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The appellant had active service from July 1968 to July 1971, 
with additional unverified Army Reserve and National Guard 
service.

This appeal is from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

In the April 1996 claim giving rise to this appeal, the 
appellant raised the question of clear and unmistakable error 
in the April 1994 rating decision, citing 38 C.F.R. 
§ 3.105(a).  The matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1. The veteran has mild osteoarthritis of the left knee 
unrelated to an acute knee injury sustained while playing 
football in service.

2.  In January 1994, the RO denied the appellant's claim for 
service connection for PTSD and notified the appellant of the 
disallowance and of his appellate rights in a letter dated 
January 14, 1994.

3.  In April 1994, upon receipt of additional evidence, the 
RO denied the appellant's claim for service connection for 
PTSD and notified the appellant of the disallowance and of 
his appellate rights by letter dated April 23, 1994.

4.  The appellant did not initiate an appeal from the January 
1994 or April 1994 disallowance of service connection for 
PTSD during the year following the date of the respective 
notice of disallowance.

5.  Evidence presented or secured since April 1994 is either 
cumulative, does not bear directly and substantially on the 
matter under consideration, or is not so significant by 
itself or in connection with previously assembled evidence 
that it must be considered to decide fairly the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The veteran did not incur or aggravate osteoarthritis of 
the left knee in wartime service, nor may such incurrence be 
presumed.  38 U.S.C.A. §§  1101, 1110, 1111, 1112 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

2.  The rating decision of January 1994 denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105(b), (c) 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (2000).

3.  New and material evidence has not been presented or 
secured to reopen a claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records include November 1966 medical history 
and physical examination reports negative for knee problems 
and for frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, loss of memory or 
amnesia, and nervous trouble of any sort.  July 1968 medical 
history and examination reports were likewise negative.  In 
August 1968, the veteran was seen at Fort Polk related to 
possible heart problems, at which time his symptoms were 
noted to include nervousness.  In November 1970, the 
appellant complained of a sore left knee, which he said he 
injured playing football in September or October 1970.  He 
said there had been effusion and pain in the lateral aspect 
of the knee; symptoms had improved, but now the knee 
"buckled under" and he had recurrence of pain.  Examination 
found the knee tender at the distal lateral epicondylar 
femoral head.  Collateral and cruciate ligaments were intact.  
McMurray's sign was negative.  There was no effusion.  The 
impression was osteochondritis of the left femur.  The plan 
was aspirin, heat and an Ace wrap, and consider an orthopedic 
consultation.  On orthopedic consultation in January 1971, 
examination found the knee without effusion, stable, without 
atrophy, with full range of motion, and no tenderness.  X-ray 
study was negative.  The impression was traumatic synovitis 
by history secondary to unknown cause; possible torn 
cartilage, but cannot tell; mild chondromalacia; resolved, no 
treatment, return as needed.

On a separation medical history dated July 20, 1971, the 
appellant indicated positive history of swollen or painful 
joints, but a negative history of "trick" or locked knee.  
He reported positive history of depression or excessive worry 
and of nervous trouble.  The physician's summary and 
elaboration stated there were no significant medical problems 
while on active duty.  No separation examination report is of 
record.  On a Statement of Medical Condition dated July 29, 
1971, the veteran indicated that to the best of his 
knowledge, there had been no change in his medical condition 
since a separation examination more than three days 
previously.

An Army order of September 12, 1968, from Headquarters, U.S. 
Army Training Center and Fort Polk showed the appellant's 
assignment to U.S. Army 
Training Center, Fort Eustis.  An Army order of March 27, 
1969, from Headquarters Headquarters Company, Terminal 
Command, Thailand, 9th Logistical Command, included the 
appellant on a list of personnel receiving promotions.  The 
order showed the veteran as at terminal command.

The appellant's DD Form 214 of July 1971 shows active duty 
from July 30, 1968, to July 29, 1971, with net service during 
current period and total active service of three years.  
Eleven months and 25 days of that time were foreign and/or 
sea service.  He received the National Defense Service Medal, 
the Vietnam Service Medal, and the Marksman awards for M-14 
and M-16 rifles.  He had training as an amphibian engine 
mechanic, and his military occupational specialty (MOS) was 
71N20 movement specialist.

On an August 1983 medical history for the U.S. Army Reserve, 
the appellant gave a negative history of joint pain and knee 
problem and of frequent trouble sleeping, depression or 
excessive worry, loss of memory or amnesia, and nervous 
trouble of any sort.  Physical examination was negative.  
August 1987 U.S. Army Reserve medical history and physical 
examination reports were also negative for the left knee and 
for psychiatric complaints or diagnoses.

In March 1990, the appellant applied for VA disability 
compensation.  He claimed service connection for a skin 
disorder only.

On VA examination in June 1990, the appellant denied any 
joint complaints except for an old neck injury.

In a March 1991 statement, the veteran reported that he 
arrived in Thailand in January 1969, where he worked 
unloading ammunition, bombs, chemicals and other items from 
ships arriving from Vietnam.  In an August 1991 VA hearing on 
matters not at issue in this appeal, he reported that he was 
stationed in Thailand for one year, during which time he made 
trips to many other places.  He stated his duty was as a 
stevedore supervisor and sometimes as a truck driver on 
missions.

An October 1992 letter from a private attorney for an 
insurance company sought medical records from VA to 
controvert the appellant's worker's compensation claim 
arising from a motor vehicle accident (MVA) in March 1992.  A 
Petition to Controvert of October 1992 revealed that 
appellant was rear-ended while driving a truck.

In a July 1993 statement, J.E. Ruff, M.D., reported on 
psychiatric examination and monthly treatment of the 
appellant from August 1992 to July 1993.  Dr. Ruff's 
diagnosis was severe adjustment disorder with mixed mood 
(anxiety and depression).  Dr. Ruff reported the appellant's 
subjective symptoms as anxiety, depression, memory loss, 
periods of dissociation, nightmares, and pain.  Dr. Ruff 
identified a "truck wreck" as the appellant's "stress."

On a July 1993 medical history report for the USARF School, 
the veteran reported having frequent trouble sleeping, 
depression or excessive worry, loss of memory or amnesia, 
nervous trouble, and periods of unconsciousness.  The 
reviewing physician noted that the appellant was disabled and 
under psychiatric and general medical care for a MVA.  The 
examiner listed nightmares among the appellant's current, 
otherwise physiological, symptoms.  A physical examination 
report of the same date was marked negative for psychiatric 
findings, but listed psychiatric referral as a 
recommendation.

The appellant sought VA outpatient psychiatric evaluation for 
PTSD in July 1993.  He reported service from 1968 to 1971 and 
that he was in Thailand and Vietnam, where he said he served 
in active combat.  He reported currently having nightmares 
and anxiety, and that a private psychiatrist had put him on 
antidepressants.  The impression was PTSD.  On August 17, 
1993, social service screening for inpatient TRP (trauma 
recovery program) noted the appellant had non-combat trauma, 
a truck accident in March 1992, with no re-experiencing per 
se.

On August 27, 1993, the appellant underwent VA psychological 
testing to assess the suitability for him of VA inpatient 
treatment in a trauma recovery program (TRP).  The appellant 
reported that he served in Southeast Asia for about one year.  
He was in transportation and was responsible for getting 
foods and supplies into Vietnam.  His usual length of stay in 
Vietnam was three to five days.  He reported two traumatic 
events: (1) On his way to Southeast Asia, his plane had to 
make a crash landing in Japan.  (2) In March 1992 he was 
driving his 18-wheel truck when he was hit in the rear by 
another driver, sustaining a broken leg and other injuries; 
the other driver was unable to get out of his truck and 
burned.  He reported thinking of these events several times a 
day, that he could not possibly get on a plane and that he 
had difficulty riding in a car, often feeling unable to 
breath.  He reported that the contents of his dreams related 
to the events, and he appeared anxious and aroused when 
describing these experiences during the interview.

Psychological testing produced invalid results on the 
Minnesota Multiphasic Personality Inventory (MMPI), which the 
examiner stated were uninterpretable.  The examiner did not 
report the PTSD subscales because of the invalid MMPI 
profile.  The Beck Depression Inventory (BDI) showed severe 
depression.  The examiner stated the results should be viewed 
with caution because of the validity questions raised by the 
MMPI profile.  The TRP team felt inpatient treatment to be 
appropriate.

In August 1993, the appellant applied for VA disability 
compensation, in pertinent part, for PTSD.  He reported that 
PTSD began in January 1969, and that Dr. Ruff had treated him 
for it since August 1992, with current treatment as a VA 
inpatient in a Trauma Recovery Program.

The veteran had VA hospitalization to participate in the TRP 
from August to September 1993.  The appellant complained of 
increasing PTSD symptoms including intrusive thoughts, 
traumatic nightmares, avoidance behaviors, and increased 
startle response.  He also reported problems of irritability 
and controlled social isolation and depression.  He reported 
that his trauma was being in the military and witnessing the 
death of a best friend who was killed in a helicopter crash.  
He also reported being aboard a military aircraft when the 
landing gear malfunctioned.  He reported fear of flying and 
experiencing acute anxiety at the sound of helicopters.  He 
reported involvement in a MVA several months previously, 
after which his PTSD symptomatology became worse, especially 
intrusive thoughts and nightmares.  He reported thinking more 
about the death of his close friend.  While hospitalized, the 
appellant experienced increased startle responses and 
episodes of depression.  During four weeks of trauma focused 
therapy, the appellant spoke of military and other 
significant traumas that were the source of his 
symptomatology.

On VA psychiatric examination in September 1993, the examiner 
took history from the appellant, including service in Army 
transportation from July 1968 to July 1971, and that he was 
in combat but not wounded.  He reported treatment by a family 
physician, Dr. Caldwell, between 1975 and Dr. Caldwell's 
death sometime in the 1980s, for shaking in the hand and 
nervousness; he was prescribed an unknown medication.  He 
then saw Dr. Wilson for similar symptoms.  Dr. Wilson 
hospitalized him in August 1992 for a broken back, at which 
time he saw Dr. Ruff, a psychiatrist, and he had continued to 
see Dr. Ruff.  He reported he was discharged the day before 
from a 29-day VA psychiatric hospitalization.  The examiner 
noted the appellant could not explain why he had been 
hospitalized.  He reported a history of frequent auditory 
hallucinations, voices calling his name, and vague visual 
hallucinations, movement in the corner of his eye.  He denied 
command hallucinations.  He admitted nightly dreams of 
Vietnam, described as "aircraft," which frequently were not 
of actual events.  He reported thinking of Vietnam daily.  He 
reported avoiding movies about Vietnam, because they made his 
nightmares worse, and disliking Oriental people.

The veteran reported he was in Vietnam from "January 1969 to 
January 1979" [sic] with the "9th LOG 703rd Transportation 
Company.  He received the Vietnam Service Medal, Army 
Commendation Medal and other medals that he could not recall.  
He stated that in Vietnam he had temporary duty on the Ho Chi 
Minh Trail (Highway One) and Takalee.  He described a typical 
day in Vietnam as driving, unloading bombs and chemicals, and 
putting gear in a M60 machine gun.  He reported his longest 
road trip as two weeks, during which he camped outside with 
other infantry.  He reported engagement in six or eight 
firefights, during which time he fired an M60 machine gun.  
He reported the following particularly stressful events: He 
had belly landed in Japan because landing gear would not 
drop.  On his first day, somewhere in Vietnam, just as they 
were about to land, the pilot circled back because an air 
strike was about to begin; he saw napalm falling and people 
running; he threw up.  Between March and September 1969, at 
Saudi Hip Airport in South Thailand, he saw a helicopter fly 
over the site of a B52 that had crashed six days before.  
Just then, the bombs on the plane exploded, creating a lake 
in the jungle and a man from Atlanta who he knew, "Black 
Mack," was killed.

The examiner conducted a mental status examination of the 
appellant, reviewed the August 27, 1993, psychological 
testing report, noting the invalid results, and reviewed the 
TRP summary.  He diagnosed PTSD, commenting that there 
appeared to be enough evidence to support the diagnosis.

On September 1993 VA orthopedic examination, the appellant 
reported having arthritic-type pain after discharge from the 
service in 1971, primarily in the shoulders, elbows, and 
hands.  He reported a family doctor now deceased told him in 
1975 that it was arthritis.  The appellant made no mention of 
the left knee; it was not examined.

In September 1993, the RO requested information from the 
appellant about the events that precipitated his claimed 
PTSD.  The RO requested that he provide dates, places, units 
of assignment at the time of the events, description of the 
events, medals or citations received as a result of the 
events, and names and other identifying information 
concerning any other individuals involved.  The veteran 
responded with a statement referencing orders, which he also 
submitted, showing his service overseas with the 9th 
Logistical Command, Thailand.  He also submitted photocopies 
of photographs of soldiers purportedly doing the type of work 
he did overseas, loading, unloading, storing and fusing bombs 
and other materiel.  One picture allegedly showed him holding 
an M60 machine gun.  He described a landing-gear-up landing 
in Japan during which he was terrified.  He reported no other 
specific event.

In September 1993, the RO requested the appellant's Army 
Reserve Unit to provide verification of all periods of 
service, all service personnel records, and all service 
medical records.  In September 1993, the RO received medical 
records from the appellant's Army Reserve unit for the period 
July 1989 to July 1993.  An April 1991 medical history noted 
the veteran's report of depression secondary to the loss of 
his sister.  An April 1991 physical examination report was 
negative for psychiatric diagnosis.  Service personnel 
records provided were for Army Reserve service only; the 
personnel file noted the dates of active duty in the regular 
Army without further detail.

On VA joints examination in October 1993, the appellant 
complained of arthritis of multiple joints.  He reported a 
history of arthritic type pain after discharge from the 
service in 1971, and that he saw his now deceased family 
physician for the pain in 1975.  In reporting about specific 
joints currently, the appellant did not mention the left 
knee.  The examiner apparently did not examine and made no 
finding regarding the left knee.

In December 1993, the RO obtained psychiatric treatment 
records from Dr. Ruff for August 1992 to June 1993.  These 
described the appellant's March 1992 truck accident and 
subsequent complaints of memory loss or amnesia, depression, 
anxiety, social isolation, and possible irritability.  Dr. 
Ruff noted the appellant's initial complaint on seeking 
treatment was "forgetting."  The description of the 
veteran's truck accident did not include a fire or the death 
of another driver.  Dr. Ruff's initial impression of August 
1992 was probable adjustment disorder with mixed mood anxiety 
and depression, rule out organic brain disorder regarding the 
memory problems, which the doctor felt were probably a form 
of dissociative functional reaction to stress.  Dr. Ruff 
noted to consider other psychiatric disorders, i.e., rule out 
compensation neurosis and PTSD, although the appellant was 
said not to volunteer symptoms or on direct questioning sound 
like he had PTSD.  Dr. Ruff noted the veteran's great concern 
with the successful completion of his truck driving career 
and his Army Reserve career as suggestive of possible 
obsessive compulsive psychopathology.  The remainder of the 
treatment records pertain to ongoing treatment for memory, 
mood and anxiety symptoms without further comment on the 
etiology of the symptoms.

In January 1994, the RO disallowed the claim for service 
connection for PTSD.  The RO found, essentially, that there 
was not evidence that the veteran engaged in combat, that 
objective evidence did not substantiate stressors, and that 
the private medical records, psychiatric testing, and VA 
examination did not support a diagnosis of PTSD due to 
stressors experienced in service.  A letter dated January 14, 
1994, with attachments, provided the veteran a copy of the 
rating decision and of his appellate rights and procedures.

In March 1994, the appellant submitted records of August 1992 
to February 1994 from R. Thomas, Ph.D., who conducted 
psychological testing in August 1992 and psychotherapy 
thereafter.  On psychological testing in August 1992, the 
veteran reported social, educational, industrial and military 
history.  He made no mention of events during his active 
military duty, other than to report he served for three 
years.  Medical history primarily pertained to the March 1992 
truck accident, including possible closed head injury.  Test 
results included a valid MMPI showing the appellant to be 
very depressed, ruminating, very concerned and confused, 
consistent with major depression and psychological factors 
affecting mental status.  Other tests showed moderate to 
marked depression, significant anxiety, and high likelihood 
of brain dysfunction.  The impression was of major 
depression, significant headaches, and cognitive impairment 
possibly secondary to a closed head injury.  Subsequent 
treatment notes, and psychological testing in January 1994, 
found the appellant not be malingering in his symptomatology, 
which included significant pain, depression and anxiety 
following a March 1992 accident.

In April 1994, the RO reviewed the evidence from Dr. Thomas 
and confirmed and continued the January 1994 disallowance of 
service connection for PTSD.  The RO informed the appellant 
of the continued disallowance and of his appellate rights by 
letter of April 23, 1994.  In March 1995, the appellant 
requested the RO to reopen his claim for PTSD.  He submitted 
no evidence with the statement.  The RO informed him by 
letter of March 29, 1995, that VA had notified him on January 
14, 1994, that the claim was denied, and that he must submit 
new medical proof that PTSD was caused or made worse by 
military service.

In April 1996, the appellant submitted a statement requesting 
to reopen his claim for PTSD.  He reported his service and 
entrance separations dates, and that he served in Vietnam for 
11 months, 25 days.  He reported his MOS was 71N20 (movement 
specialist), which he said essentially meant he was a truck 
driver.  He reported that he transported equipment and 
ammunition all over Vietnam, and that several convoys he was 
in were ambushed, and they also hit land mines and other 
types of booby traps.  He reported performing perimeter and 
bunker guard duty when not driving a truck.  He reported that 
he was shot at and saw many vehicles shot up or blown up by 
the enemy; he was "scared as hell" when out on convoy, and 
especially when on solo runs.  He reported, "we lost a lot 
of soldiers and trucks during my tour of duty in Vietnam."  
He reported being in a MVA as a truck driver in 1992, and 
that nightmares started shortly thereafter.  He stated that 
the truck accident was the trauma that caused him to 
experience Vietnam flashbacks.

On VA examination in July 1996, the appellant reported a left 
knee injury in 1970.  He reported that the knee swelled; he 
was on crutches and was profiled for several weeks.  He said 
it was cured at the time of discharge, and he was discharged 
without a disability rating.  Currently, he complained of his 
knee swelling some, hurting constantly, and giving way 
occasionally.  On physical examination, he had a consistent, 
moderate, left, weight-bearing limp, and on his toes 
complained of pulling in the back of the knee.  He squatted 
to 95 degrees without definite crepitation.  Leg lengths were 
equal, the thighs were equal or less than a quarter of an 
inch different in circumference, and the left knee was one 
half inch greater and the left calf one half inch less in 
circumference than the right.  Range of motion was 0 to 110 
degrees in both knees.  There was very mild laxity 
bilaterally, but no instability and no frank effusion.  
Reflexes were depressed bilaterally, and there was 1+ edema 
of both ankles and feet.  It was difficult to get relaxation 
for patellofemoral manipulation, and there was no definite 
finger test, but there was mild crepitation on the right and 
moderate crepitation on the left without a shift or a 
specific identification of pathology.  The impression pending 
x-rays was traumatic and degenerative point disease of both 
knees, but especially the left.  July 1996 x-ray study of the 
left knee showed no significant bone or joint abnormality; 
the study was within normal limits.  No further report post-
dating the x-ray study is of record.

In August 1996, the appellant underwent VA psychological 
testing to establish or rule out PTSD.  The appellant 
reported he served with the Army in Vietnam.  The appellant 
reported considerable difficulty during psychometric testing 
due to anxiety, headache, and difficulty concentrating.  The 
MMPI was not administered because of these problems.  Upon 
administration of other psychological tests, the examiner 
noted that the results suggested variable levels of 
symptomatology, and that the relatively low anxiety state 
score was not consistent with the appellant's verbal report.  
A more conclusive statement in support of a PTSD diagnosis 
could not be made in the absence of validity indices from the 
MMPI.  The examiner summarized that the appellant may be 
experiencing mild to moderate levels of depression and 
average to high levels of anxiety presently.  The results did 
not fully support an anxiety disorder diagnosis.  The 
examiner stated that psychometric data should not be the sole 
basis of a diagnosis, but that the date should be combined 
with data from a psychiatric interview to form a diagnostic 
impression.

On VA psychiatric examination in August 1996, the examiner 
noted military history of Army service in transportation from 
July 1968 to July 1971, and that the veteran was in combat, 
but not wounded or captured.  The examiner noted that history 
was taken from the appellant, who was an exceedingly vague 
historian.  He reported that he thought he was hospitalized 
in 1992, but he did not remember why.  He reported that his 
back was treated and he was sent to a psychiatrist.  He 
reported multiple hospitalizations of uncertain date.  He 
could not report his current medications.  He reported 
multiple head injuries from hitting his head during 
blackouts.  He could not recall the date of his last blackout 
or describe it.  He admitted to hallucinations as recently as 
last week, described as "voices saying different things."  
He denied history of abuse of alcohol since 1975.  He 
reported being currently married for an unknown number of 
years and having two children.  He could not recall the date 
of his last employment.

On mental status examination, the appellant was well-
developed, well-nourished, appropriately dressed, adequately 
groomed, and without unusual motor activity.  Speech was 
unremarkable, with no flight of ideas or looseness of 
associations.  Mood was euthymic and affect was appropriate.  
He denied hallucinations and he expressed no identifiable 
delusions.  He was precisely oriented to person, place, and 
situation, but he gave the date as March 29, 1995.  Remote, 
recent, and immediate memory were poor.  Estimated 
functioning was borderline IQ.  Judgment to avoid common 
danger was good.  Abstracting ability and insight were poor.

The examiner noted that the appellant was the sole source of 
history.  The appellant gave the impression of dementia, not 
otherwise specified.  He did not satisfy the criteria for a 
diagnosis of PTSD.  Upon review of the psychological testing 
report, the examiner finalized the diagnosis as dementia, not 
otherwise specified.

In his February 1997 substantive appeal, the appellant 
reported he spent approximately 11 months, 25 days in 
Vietnam.  He stated that a MVA in which he was involved 
caused flashbacks of Vietnam.  He noted that his MOS in 
Vietnam was mechanic and truck driver; he repaired trucks 
that had been riddled by enemy gunfire and that had hit land 
mines, including trucks covered with blood.  He stated 
working around human blood and other items left by combat 
bothered him, and his 1992 MVA caused these memories to 
resurface.  He stated that during recovery from his 1992 MVA, 
he viewed photographs of the accident, which caused visions 
of Vietnam after 22 years of obscurity.  He reported that 
emotional problems arose while conducting military police 
training in the Army Reserve after his truck accident, and 
that his military chaplain, also a VA counselor, told him he 
was having problems with Vietnam, and referred him for VA 
hospitalization.  The appellant reported that upon his recent 
psychiatric examination, the examiner did not discuss Vietnam 
with him, but mentioned having examined the appellant 
previously.  The appellant reiterated the impression of the 
1993 VA examiner and asserted that the 1993 examination 
findings together with the 1993-inpatient diagnosis were 
sufficient to support his claim.

Regarding his left knee, the appellant reported that his knee 
had changed in the 1970 football injury in service and had 
never been the same since.  He stated that thereafter it 
swelled and hurt after athletic activity, but he was young, 
so he took Motrin and wore an elastic brace and did nothing 
more about it.

In February 1998, the appellant's wife submitted a statement 
and a discharge planning record from Charter Behavioral 
Health System.  She stated she had watched the appellant 
"dwindle away" for the past 15 years.  She reported her 
marriage was of over 25 years with continuous changes during 
that time.  She reported his involvement in an industrial 
accident in 1979 and in a truck accident in 1992.  She 
reported that he was a truck driver and movement specialist 
in the Army, and that he had been suffering severe nightmares 
and flashbacks since 1971.  She stated the nightmares and 
flashbacks were minor in nature until the MVA in 1992, after 
which, his mental condition became chronic, resulting in 
multiple psychiatric hospitalizations.  She reported his 
current symptoms and behaviors, including that helicopters, 
thunder, lightning, and other loud noises frighten him.  She 
reported that she has had counseling at VA and private 
hospitals.  She stated that doctors had confirmed that the 
appellant has PTSD.  She asserted that the diagnosis was 
directly related to his experiences in Vietnam.  She 
described his current level of daily functioning and the 
state of their marital relationship and his relationship with 
their children.  She stated that she wrote his February 1997 
appeal and his April 1996 statement for him because he could 
not concentrate long enough to write a letter.

The charter Behavioral Health System record of September to 
October 1997 showed the appellant's admission for issues with 
PTSD, coping with stressful life events in an inappropriate 
manner, and interpersonal conflicts regarding life issues.

In December 1998, the National Personnel Records Center 
(NPRC) responded to an RO request for the appellant's service 
personnel file from his period of active duty, reporting it 
was not on file.  NPRC recommended requesting the file form 
the appellant's state Adjutant General's office.  In June and 
September 1999, the RO requested the personnel file from the 
Mississippi Adjutant General.  The RO requested all available 
records and any available information about alternative 
sources of them if the Adjutant General could not provide 
them.  The Adjutant General's office provided only duplicates 
of the appellant's Army Reserve personnel file, which was of 
record in January 1994.

On VA orthopedic examination in April 1999, the VA examiner 
reported reviewing the appellant's claims folder.  The 
examiner summarized the service medical records pertaining to 
the appellant's October 1970 left knee injury.  He noted a 
fall in 1993 in which the appellant sustained a laceration 
and chip fracture in the region of the left tibial tubercle.  
The appellant currently complaints of continuous pain and the 
development of intermittent burning and soreness behind the 
left patella.  The appellant reported pain upon walking one 
block, standing for longer than 15 minutes, and keeping the 
knee immobile for 15 minutes.

Upon physical examination and review of x-ray studies, the 
examiner diagnosed minimal osteoarthritis of the left knee.  
The examiner opined that the minimal arthritis is not 
attributable to the soreness the appellant experienced in the 
left knee while in the service.  He opined that that it is 
more likely than not due to his employment after discharge 
and to his normal activities since his separation in 1971.

In a May 1999 statement, the appellant reported that he could 
not remember Black Mack's first name.  He stated that Black 
Mack was an Air Force helicopter pilot, stationed where the 
appellant's unit was stationed, and the unit was the one that 
went to bomber crash sites.  The appellant stated that he 
could not remember the date or location [of the individual's 
death].

In a May 1999 statement, the appellant's wife reported the 
appellant's inability to recall Black Mack's name.  She also 
reported that the appellant left Vietnam in January 1970.  
She reported four persons by name as high school classmates 
and friends of the appellant who "were killed during, while 
or with him while he was serving in Vietnam or service."  
The dates of death were March 2, 1969; April 7, 1969; January 
22, 1970; and November 28, 1971.  She described changes in 
the appellant's emotional state years ago when they returned 
to his hometown to visit, and the appellant's explanation 
that it was because of his memories of his dead buddies.  She 
described his emotional state and behavior in social and 
family settings, which deteriorated during his years after 
returning from Vietnam.  She reported that it was not known 
whether his severe automobile accident in 1992 was an 
attempted suicide.  She reiterated the course of the 
appellant's psychiatric treatment since the 1992 MVA.  She 
stated that they had provided all information possible about 
Black Mack or any other matter because of the state of the 
appellant's memory.  She stated that the appellant and she 
believed his condition to be service related.


II.  Analysis

A.  Service Connection for Left Knee

Regarding the appellant's claim for service connection for a 
left knee disability, the record on appeal is fully 
developed.  VA has afforded the appellant such assistance in 
developing the claim as appears practicable and appropriate.  
Nothing in the record provides notice of a potential to 
further assist the appellant in developing this claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

In seeking VA disability compensation, the appellant seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West Supp. 2000).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2000).

Service connection of the left knee is not shown in any 
manner for which regulation specifically provides it may be 
shown.  The appellant is presumed to have had a sound knee on 
entrance into service, and no evidence contradicts that 
presumption.  See 38 C.F.R. § 3.304(b) (2000).  Thus, whether 
service aggravated a preexisting condition is not at issue in 
this case.  See 38 C.F.R. § 3.306 (2000).

Any current manifestation of a disease is service connected 
if it is shown by evidence to have been chronic in service or 
during an applicable presumptive period.  38 C.F.R. 
§ 3.303(b) (2000).  The preponderance of the evidence is 
against finding the appellant had a chronic knee disease in 
service, or during the one-year post-service presumptive 
period for arthritis.  38 C.F.R. §§ 3.307, 3.309(a) (2000).  
There is no evidence of follow-up after October 1970, and on 
separation, the veteran denied any knee problems.  The report 
in the separation medical history of unspecified joint 
swelling is not probative evidence of a left knee problem in 
light of the specific denial of problems with the knees.

The appellant's current diagnosis is osteoarthritis of the 
left knee.  Arthritis is a chronic disease presumed incurred 
in service if it is shown to have been 10 percent disabling 
within one year after separation from service.  38 C.F.R. 
§§ 3.307, 3.309(a) (2000).  No evidence of record permits the 
appellant the benefit of this presumption to establish 
service connection for his left knee.

Where chronicity of a disease is not shown in service, 
service connection may be established by showing continuity 
of symptomatology between the currently claimed disability 
and a condition noted in service.  38 C.F.R. § 3.303(b).  The 
only evidence of continuity of symptomatology is the 
veteran's April 1996 and subsequent statements in his claim 
and to VA examiners.  Weighing against these statements are 
his repeated reports to the Army Reserve that he had no 
problems with his knee, and negative findings on examination 
in August 1983 and August 1987.  It also weighs against his 
claim that he did not claim service connection for his left 
knee in August 1993.  It is not credible that the appellant 
had a left knee problem continuously from 1970 to the present 
yet he did not claim compensation for it in 1993, or report 
anything about his left knee to either of two examining 
physicians.  His testimony that there is continuity between 
his current symptoms and his injury in service is not 
credible because it is far outweighed by evidence of 
discontinuity of symptomatology.

Finally, the appellant may establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  The 
evidence does not permit such a conclusion.  Neither VA 
physician who has diagnosed degenerative disease of the left 
knee has attributed it to service.  The July 1996 VA examiner 
did not attribute the diagnosis to any cause or time of 
onset.  When VA obtained another examination to address 
specifically whether a current diagnosis was related to 
service, the examiner opined, after reviewing the available 
medical records, that the current knee condition had nothing 
to do with service; he even affirmatively attributed it to 
post-service causes.

In sum, the preponderance of the evidence is against finding 
that a current left knee condition was incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2000).


B.  Whether New and Material Evidence Requires VA to Reopen a 
Claim of Entitlement to Service Connection for PTSD

In response to the appellant's initial claim for PTSD and 
during the pendency of the instant attempt to reopen, VA has 
repeatedly attempted to obtain service personnel records from 
the appellant's period of active service, inquiring of all 
known repositories, and requesting the known repositories to 
suggest alternative sources.  All attempts have failed.  VA 
has also informed the appellant repeatedly of the information 
necessary to reopen his claim.  The appellant has responded 
repeatedly, and asserted he can provide no further 
information.  VA also informed the appellant that he should 
provide additional records from Charter Behavioral Health 
System.  In response, the appellant submitted duplicates of 
the material he had recently submitted.  To the extent VA has 
a duty to inform the appellant of evidence necessary to 
reopen his claim, that duty is discharged.  See Graves v. 
Brown, 8 Vet. App. 522, 525 (1996).  In seeking official 
government records, VA did not assume a duty to assist the 
appellant to develop evidence to support a claim that in its 
current status is not an open claim, or take away the 
appellant's burden to submit evidence of the quality required 
to reopen his claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ 
(2000) (to be codified at 38 U.S.C. §  5103A(f)).

When the RO denied the appellant's claim for service 
connection for PTSD in January 1994, and the appellant did 
not appeal within one year of the date of the letter 
notifying him of the denial, that decision became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.160(d) 
(2000).  The April 1994 rating decision did not start another 
time period within which to appeal when it considered 
additional evidence.  See 38 C.F.R. § 20.304 (2000).  The 
March 1995 statement from the appellant did not disagree with 
any identified rating decision, and it was not a notice of 
disagreement.  38 C.F.R. § 20.201 (2000) as modified by 
Gallegos v. Gober, 14 Vet. App. 50 (2000).  Thus, even if the 
April 1994 rating decision was appealable in March 1995, the 
appellant did not appeal it, and it became final one year 
after the letter notifying him of the decision.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 3.160(d).

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 1991).  "The 
Board does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously disallowed claim if new 
and material evidence has not been submitted.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  No other standard than 
that articulated in the regulation applies to the 
determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2000).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since April 1994 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since August 1955 to "contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.

The appellant's reports in April 1996 and November 1997 of 
coming under fire while driving a truck in Vietnam are 
cumulative, as he made such reports to the September 1993 VA 
examiner.  Consequently, they are not new evidence.  
38 C.F.R. § 3.156(a).  The RO had previously found that the 
appellant had not engaged in combat.  His statements 
regarding participation in combat are cumulative and thus not 
new, and the Board does not reach the question whether events 
reported as occurring in combat must be presumed.  See 
38 U.S.C.A. § 1154(b) (West 1991).  Application of such a 
presumption in the absence of new and material evidence of 
participation in combat would be an impermissible 
consideration of the merits of the claim.

The appellant's reports since April 1994 about the death of 
Black Mack are cumulative.  He reported about the death of 
Black Mack in September 1993.

Those parts of the August 1996 VA psychological testing and 
psychiatric examination reports that do not reiterate 
statements the appellant made before April 1994 are new, but 
they are not material evidence, because by indicating he does 
not have PTSD, they are essentially adverse to the 
appellant's claim.  Adverse evidence cannot be material 
evidence of the circumstances of the onset of a claimed 
disability.  See Villalobos v. Principi, 3 Vet. App. 450 
(1992).

The private medical evidence the appellant has submitted 
since April 1994 is also new, but primarily adverse to his 
claim, and therefore not material.  Id.  Dr. Ruff has 
essentially attributed the appellant's psychiatric condition 
to the 1992 MVA without indicating that the truck accident 
triggered or exacerbated PTSD related to military service.

The records from Charter Behavioral Health System are 
cumulative evidence of the diagnosis of PTSD.  They are 
uninformative about the cause of the disorder, and the cause 
rather than the fact of the diagnosis is the material 
question in this case.

The appellant's April 1996 and February 1997 reports of 
working as a mechanic on bullet riddled, explosive damaged, 
and bloodied trucks may intend to imply that these things 
were stressors that precipitated PTSD.  They are of too 
general a nature to be material evidence of a cause in 
service of PTSD.

The appellant's wife's February 1998 report of his flashbacks 
and nightmares since 1971 is new, but it is not material 
evidence of the incurrence of PTSD in or related to service.  
Assuming the report of the fact of flashbacks and nightmares 
to be true, Justus, 3 Vet. App. 510, the statement is not 
evidence of the fact of any particular stressor, thus it is 
not new evidence of the occurrence of a stressor in service.  
Moreover, the September 1993 VA examiner noted that many of 
the appellant's dreams were not of actual events.  To the 
extent the appellant's wife proffers her statement as proof 
of the fact of PTSD, they cannot be material evidence, 
because attributing diagnostic significance to nightmares or 
dreams requires psychiatric or psychological expertise.  The 
opinion of a lay person on such a medical matter cannot be 
material evidence where medical expertise is required to 
establish evidence as material to the matter under 
consideration.  Espiritu v. Derwinski, 2 Vet App. 492 (1992).

The appellant's May 1999 statement is cumulative of the prior 
statements asserting that the death of Black Mack was 
psychologically traumatic for him.

The appellant's wife's May 1999 report of the deaths in 
Vietnam of friends and classmates of the appellant is 
apparently a proffer of additional evidence of the occurrence 
of stressors related to service that caused or contributed to 
the appellant's development of PTSD.  The statement is new, 
but the Board does not extend to it the presumption of 
credibility generally afforded new evidence with which a 
claimant seeks to reopen a claim, Justus, 3 Vet. App. 510, 
because it is inherently or patently not credible.  The 
appellant's wife reported his return from Vietnam in January 
1970.  The list of friends of the appellant who died while 
with the appellant or while the appellant was in service 
includes one date of death, November 28, 1971, that post-
dated the appellant's return from Southeast Asia by 18 
months; it post-dated his separation from service by four 
months.  In the face of a statement that at least in part is 
impossible to be true, the Board will not parse which 
elements of it should be deemed credible.  Such a statement 
cannot be material evidence.

Alternatively, for analysis sake, the Board will presume 
credible every part of the statement that is not inherently 
incredible.  The appellant left Vietnam in January 1970, and, 
noting the official record of 11 months, 25 days overseas 
duty, the deaths reported as in 1969 and January 1970 
occurred while the appellant was overseas.  To the extent the 
appellant's wife meant to assert that those deaths, or any of 
them, may have been in the appellant's presence, they are too 
vague to amount to an explicit statement to which a 
presumption of credibility can apply.

The obvious implication of the statement is that those deaths 
were PTSD-precipitating stressors.  Whether an event was 
sufficiently stressful to precipitate PTSD, and whether PTSD 
is due in whole or in part to any particular stressor are 
medical questions.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
The appellant's wife is not qualified as a medical expert, 
and her implicit assertion is not competent medical evidence 
that can be material to the matter under review, whether the 
appellant's purported PTSD is due to a stressor in service.  
In short, the statement, deemed credible to the extent 
possible, is too vague to contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's disability."  Hodge, 155 F.3d 1356.

The evidence entering the record since April 1994 is not new 
and material.  38 C.F.R. § 3.156(a) (2000).  VA may not 
reopen the claim for service connection for PTSD.  
38 U.S.C.A. § 5108 (West 1991).


ORDER

Service connection for a left knee disorder is denied.  
Whereas new and material evidence has not been presented or 
secured to reopen a claim of entitlement to service 
connection for PTSD, the claim is denied.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
Board of Veterans' Appeals

 


